       Case 1:20-cv-03051 Document 1 Filed 07/08/20 Page 1 of 6 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
SPECIAL TOUCH HOME CARE SERVICES, INC.,                              Docket No.:   20-CV-3051

                                   Plaintiffs,                       COMPLAINT

                 -against-                                           Jury Trial Demanded

UNITED STATES OF AMERICA,

                                    Defendant.
-----------------------------------------------------------------X

        Plaintiff, SPECIAL TOUCH HOME CARE SERVICES, INC., by its attorney, Wynne

Law, P.C., complaining of Defendant herein, alleges, upon knowledge as to itself and its own

actions, and upon information and belief as to all other matters, as follows:

                                     PRELIMINARY STATEMENT

        1.       This action is brought pursuant to 26 U.S. C. § 7422 against Defendant, UNITED

                 STATES OF AMERICA, seeking a refund of federal tax penalty that was

                 erroneously or illegally collected by Defendant and the refund of which was

                 erroneously or illegally denied by Defendant.

                                              JURISDICTION

        2.       The jurisdiction of this Court is invoked under the laws of the United States,

                 including 26 U.S.C. § 7422. This Court has subject matter jurisdiction over this

                 action pursuant to 28 U.S.C. §§1346(a)(1) and 1331.

        3.       The jurisdictional prerequisites to this lawsuit have been completed. Plaintiff

                 filed its claim for refund pursuant to 26 U.S. C. § 7422(a) on July 1, 2019.



                                                        1
Case 1:20-cv-03051 Document 1 Filed 07/08/20 Page 2 of 6 PageID #: 2




      Defendant has failed to respond.

                                     VENUE

4.    Venue is proper in this judicial district under 28 U.S.C. §§1391(e)(2), (3) and

      1402(a)(1) because Plaintiff, SPECIAL TOUCH HOME CARE SERVICES,

      INC., has its principal place of business in this judicial district, and because the

      Defendant is the United States of America.

                                    PARTIES

5.    Plaintiff, SPECIAL TOUCH HOME CARE SERVICES, INC., is a corporation

      organized under the laws of New York State with a principal place of business in

      Brooklyn, New York.

6.    Defendant, UNITED STATES OF AMERICA, is the proper defendant in an

      action seeking refund of any internal revenue tax pursuant to 26 U.S.C.

      §7422(f)(1).

                                     FACTS

                                  Background

7.    On or about 1990, Plaintiff hired Joseph Liberman (“Liberman”) as its Controller.

8.    Liberman’s duties as Controller included transmitting W-2 data to the IRS via the

      Social Security Administration.

9.    From 1990 through 2014, Liberman executed his duties without incident.

10.   During 2013, Liberman was diagnosed with and treated for prostate cancer.

11.   Liberman continued to work throughout his cancer treatment and satisfactorily



                                         2
Case 1:20-cv-03051 Document 1 Filed 07/08/20 Page 3 of 6 PageID #: 3




      completed all of his duties.

12.   During late 2015 or early 2016, Liberman was diagnosed with and treated for

      colon cancer. His treatment consisted of both radiation and chemotherapy.

13.   Liberman continued to work throughout his cancer treatment.

14.   On several occasions during Liberman’s treatment, Plaintiff’s president asked

      Liberman if he was able to keep up with his work and if he needed to reduce his

      work hours. On each occasion, Liberman assured Plaintiff’s president that he was

      keeping up with his work and did not need to reduce his work hours.

15.   Plaintiff’s president reasonably relied on Liberman’s assurances because he had

      satisfactorily completed all of his duties since 1990 and during his prior cancer

      treatment.

16.   Unknown to Plaintiff, Liberman neglected to timely submit Plaintiff’s Forms W-2

      and W-3 to the IRS for both 2015 and 2016.

17.   Plaintiff did not become aware of this failure until it received correspondence

      from the Internal Revenue Service proposing a penalty.

18.   Immediately upon discovering this failure, Plaintiff provided the IRS with any

      missing tax forms and retained the services of a payroll company to handle all

      future filings with the Internal Revenue Service.

                               The 2016 Penalty

19.   By correspondence dated July 31, 2018, the Internal Revenue Service proposed a

      penalty in the amount of $1,340,820.00 on Plaintiff for filing its 2016 information



                                        3
Case 1:20-cv-03051 Document 1 Filed 07/08/20 Page 4 of 6 PageID #: 4




      returns late.

20.   On or about August 28, 2019, Plaintiff’s representative filed a timely

      disagreement based on reasonable cause.

21.   By correspondence dated March 7, 2019, the IRS determined that the Plaintiff had

      shown reasonable cause and abated the proposed penalty.

                                  The 2015 Penalty

22.   By correspondence dated February 31, 2017, the Internal Revenue Service

      proposed a penalty in the amount of $451,000.00 on Plaintiff for filing its 2015

      information returns late.

23.   A disagreement was filed by Plaintiff’s representative based on reasonable cause.

24.   By correspondence dated February 2, 2018, the Internal Revenue Service

      determined that “[t]he information submitted doesn’t establish reasonable cause

      or due diligence” and denied Plaintiff’s request for a penalty abatement.

25.   On or about August 2018, the Internal Revenue Service offset $443,188.36 from

      the Plaintiff’s first quarter 2018 Form 941.

26.   On or about October 2018, the Internal Revenue Service offset $11,805.98 from

      the Plaintiff’s second quarter 2018 Form 941.

27.   On or about July 1, 2019, the Plaintiff’s representative timely filed a Claim for

      Refund and Request for Abatement (Form 843) with the Internal Revenue Service

      requesting an abatement of the penalty and a refund of the $454,994.34 that the

      Internal Revenue Service has seized.



                                         4
     Case 1:20-cv-03051 Document 1 Filed 07/08/20 Page 5 of 6 PageID #: 5




     28.    By correspondence dated approximately December 18, 2019 and February 12,

            2020, the Internal Revenue Service advised Plaintiff that it had not “completed all

            of the processing necessary for a complete response” and that it would contact

            Plaintiff again within 60 days.

     29.    More than 60 days have elapsed since February 12, 2020.

     30.    Plaintiff has received no further response from the Internal Revenue Service.

                                 AS AND FOR A CAUSE OF ACTION

     31.    Plaintiff realleges and incorporates by reference each and every allegation

            contained in the preceding paragraphs as if set forth fully herein.

     32.    Plaintiff SPECIAL TOUCH HOME CARE SERVICES, INC. duly filed his claim

            for refund with the Internal Revenue Service on or about July 1, 2019 by filling a

            Form 843 as required by 26 U.S.C. §7422(a).

     33.    More than 6 months have expired since that date of filing as required by 26

            U.S.C. §6532(a).

     34.    Plaintiff has satisfied all prerequisites to bring this action required by 26 U.S.C.

            §§7422(a) and 6532(a).

     35.    Plaintiff has been damaged in the amount of $454,994.34, plus prejudgment and

            post judgment interest.

     WHEREFORE, plaintiff requests this court to:

a.   Award plaintiff SPECIAL TOUCH HOME CARE SERVICES, INC. judgment on its

     cause of action in the amount of $454,994.34, plus prejudgment and post judgment



                                              5
     Case 1:20-cv-03051 Document 1 Filed 07/08/20 Page 6 of 6 PageID #: 6




      interest; and

b.    Award Plaintiff reasonable litigation costs of suit incurred in this action pursuant to 26

      U.S.C. §7430; and

c.    Award Plaintiff such other and further relief as this court may deem just and proper.

      Plaintiff demands a jury trial.

Dated: Garden City, New York
       July 8, 2020
                                                    Respectfully submitted,

                                                    WYNNE LAW, P.C.
                                                    Attorneys for Plaintiffs
                                                    1225 Franklin Ave., Suite 325
                                                    Garden City, NY 11530
                                                    Phone/Fax (833) 829-2889
                                                    jennifer@wynnelawpc.com

                                                    By:        /s/
                                                    JENNIFER ANN WYNNE (JW4428)




                                                6
